DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Shimomura reference (US Patent Publication No. 2014/0297109).
5.	Regarding claim 1, the Shimomura reference discloses:
a vehicle communication system (FIG. 2) comprising: 
a transfer unit (10) including a control circuit (11, 12, 13) that includes an internal controller (11), is incorporated in a vehicle (1), is connected to a device (9), and performs a transfer process of transferring information to the device (9), and 
an external controller (30) that is provided outside the control circuit (11, 12, 13) (FIG. 2), is connected to the control circuit (FIG. 2), has higher information processing capability than the internal controller (21) [Paragraph 0036—the security controller (30) is capable of transmitting and receiving information to and from, for example, a server device (9) or the like that is located outside of the vehicle (1) by wireless communication], is able to perform a transfer order process of ordering to perform the transfer process [Paragraph 0036—the gateway (10) and the ECUs 51, 52 etc. that are installed in the vehicle (1) can transmit and receive information to and from the external server device (9) via the security controller (30)], and when performing the transfer order process, is able to perform a security process of securing security of the information to be transferred [Paragraph 0036], 
wherein the internal controller (11) monitors operation of the external controller (30) [Paragraph 0048], and when the external controller is abnormal [Paragraph 0048—when there is an unregistered ID], the internal controller performs the transfer order process instead of the external controller [Paragraph 0048—the processing unit (11) lets the fourth communication unit (24) transmit a notification request to the security controller (30) and thus to an external device].  
Allowable Subject Matter
6.	Claims 2-4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747